[Cite as Oak Hills Local School Dist. Bd. of Edn. v. Hamilton Cty. Bd. of Revision, 134 Ohio
St.3d 539, 2012-Ohio-5750.]




 OAK HILLS LOCAL SCHOOL DISTRICT BOARD OF EDUCATION, APPELLANT, v.
          HAMILTON COUNTY BOARD OF REVISION ET AL., APPELLEES.
    [Cite as Oak Hills Local School Dist. Bd. of Edn. v. Hamilton Cty. Bd. of
                  Revision, 134 Ohio St. 3d 539, 2012-Ohio-5750.]
Taxation—R.C. 5715.05—Board of Tax Appeals does not abuse its discretion by
        failing to accord probative weight to extrinsic evidence of the time an
        appeal was placed in a mailbox.
  (No. 2012-0383—Submitted October 23, 2012—Decided December 6, 2012.)
            APPEAL from the Board of Tax Appeals, No. 2011-A-3219.
                                ____________________
        Per Curiam.
        {¶ 1} This case presents a “race to the courthouse” in a real-property tax-
valuation case. On October 10, 2011, the Hamilton County Board of Revision
(“BOR”) issued a decision that ordered reductions in the valuation of property
owned by Western Hills Country Club. The Oak Hills Local School District
Board of Education (“school board”) attempted to appeal that decision to the
Board of Tax Appeals (“BTA”) by sending the appropriate notices by certified
mail on October 14. On that same date, Western Hills physically presented its
notices of appeal to the common pleas court and the BOR.
        {¶ 2} The school board filed a motion to dismiss Western Hills’ appeal
in the common pleas court, and Western Hills filed a motion to dismiss the school
board’s appeal at the BTA.          The school board argued—successfully to the
common pleas court, apparently, but unsuccessfully to the BTA—that it had filed
its appeal first because it had placed its notices in the mail earlier on October 14
than Western Hills had filed its appeals at the courthouse and the BOR. The BTA
determined that the time of mailing was immaterial and also called into question
                             SUPREME COURT OF OHIO




the probative force of the school board’s evidence of the time of mailing.
Because in the BTA’s view Western Hills had filed its appeal first, the BTA
dismissed the school board’s appeal.
        {¶ 3} The school board has appealed, and we now affirm the decision of
the BTA.
                                         Facts
        {¶ 4} Because this case comes to us on a jurisdictional dismissal, the
record is sparse. On the front of the school board’s notice of appeal, the BTA has
stamped “October 14, 2011” as the date of filing. On the reverse is the BTA’s
time stamp showing actual receipt of the document at 2:21 p.m. on October 17,
2011.
        {¶ 5} On December 15, 2011, Western Hills filed its motion to dismiss
the school board’s appeal. Western Hills based its motion on R.C. 5717.05,
which provides that as an alternative to the appeal to the BTA under R.C.
5717.01, a property owner may appeal from an adverse decision of the board of
revision to the common pleas court. Paragraph two of R.C. 5717.05 addresses the
situation that has arisen here: when one party appeals to the BTA and the other to
the common pleas court, “the forum in which the first notice of appeal is filed
shall have exclusive jurisdiction over the appeal.”
        {¶ 6} Western Hills argued that it had filed its appeal first by physically
presenting the notice at the court of common pleas and at the board of revision.
Western Hills acknowledged that the school board had apparently mailed its
appeal to the BTA on October 14, but it relied on the BTA’s holdings in several
cases that “the tribunal that had physical custody over the filing had it first and
therefore had exclusive jurisdiction.”
        {¶ 7} The school board opposed Western Hills’ motion to dismiss and
disputed the physical-custody theory advanced by Western Hills. Attached to the
school board’s memorandum was a motion to dismiss that the school board had




                                           2
                                January Term, 2012




filed in the common pleas court arguing that the school board’s appeal had been
placed in the mail before Western Hills’ appeal had been physically filed.
Attached to that motion were exhibits showing court time stamps of 11:01 and
11:05 a.m. on Western Hills’ notices of appeal and an affidavit of a paralegal
employed by counsel indicating that the school board’s appeal was placed in the
mail about 9:45 a.m. The affiant attempted to bolster her claim by attaching an
ATM receipt that she had allegedly obtained shortly after the mailing; the time on
the receipt is “9:49” on October 14, but there is no indication whether the time is
a.m. or p.m.
        {¶ 8} On February 7, 2012, the BTA granted Western Hills’ motion to
dismiss. First, the BTA stated that “[b]y sending an appeal via certified mail,
there is no guarantee of its receipt by the board; therefore, this board’s jurisdiction
over an appeal does not begin until it is received at the board offices.” Oak Hills
Local School Dist. Bd. of Edn. v. Hamilton Cty. Bd. of Revision, BTA No. 2011-
A-3219, 2012 WL 440799 (Feb. 7, 2012), *3. Second, the board noted that
“under the current statutory framework, if certified mail was used, only the date,
and not the time, of mailing, is relevant.” Id. Finally, the board averred that “even
if we were to find it relevant, we do not find the board of education’s evidence of
the time of mailing its notice of appeal to be probative or credible.” Id. Based on
this reasoning, the BTA dismissed the school board’s appeal for lack of
jurisdiction.
                                      Analysis
    1. For purposes of documenting the time at which it filed the notice of appeal
            by certified mail, the appellant should have introduced the sender’s
                                           receipt
        {¶ 9} A property owner dissatisfied with a ruling by the board of
revision has two routes for an appeal. The owner may appeal either to the BTA
under R.C. 5717.01 or to the common pleas court under R.C. 5717.05. R.C.




                                          3
                             SUPREME COURT OF OHIO




5717.05 addresses the situation in which different parties pursue appeals to
different forums:


               When the appeal has been perfected by the filing of notice
       of appeal as required by this section, and an appeal from the same
       decision of the county board of revision had been filed under
       section 5717.01 of the Revised Code with the board of tax appeals,
       the forum in which the first notice of appeal is filed shall have
       exclusive jurisdiction over the appeal.


       {¶ 10} The circumstances of this case present the conflict addressed by
the statute, but with a twist. Under R.C. 5717.01, an appellant may file its appeal
with the BTA by certified mail, and the statute mandates that “the date of the
United States postmark placed on the sender’s receipt by the postal service * * *
shall be treated as the date of filing.” This “mailbox rule” affords an appellant the
convenience of mailing his notice of appeal to the BTA in Columbus even on the
last day of the appeal period. See Gasper Twp. Bd. of Trustees v. Preble Cty.
Budget Comm., 119 Ohio St. 3d 166, 2008-Ohio-3322, 893 N.E.2d 136, ¶ 9.
       {¶ 11} In this case, the school board argues that it put its appeal to the
BTA into the mail on October 14, 2011, approximately one hour and fifteen
minutes before Western Hills physically filed its appeal at the common pleas
court. This potentially raises a legal issue whether the time that a notice of appeal
is delivered to the post office is material to determining who won the “race to the
courthouse.”
       {¶ 12} We do not, however, reach that issue because the BTA also stated
that “even if we were to find it relevant, we do not find the board of education’s
evidence of the time of mailing its notice of appeal to be probative or credible.”
BTA No. 2011-A-3219, 2012 WL 440799, *3. We have repeatedly held that “the




                                         4
                                January Term, 2012




BTA has wide discretion in granting weight to evidence and credibility to
witnesses,” so that this court “will not reverse the BTA’s determination on
credibility of witnesses and weight given to their testimony unless we find an
abuse of this discretion.” Natl. Church Residence v. Licking Cty. Bd. of Revision,
73 Ohio St. 3d 397, 398, 653 N.E.2d 240 (1995).
       {¶ 13} To demonstrate that the BTA abused its discretion in disregarding
the evidence of the time of mailing, the school board must prove that the BTA’s
attitude was unreasonable, arbitrary, or unconscionable. Bay Mechanical & Elec.
Corp. v. Testa, 133 Ohio St. 3d 423, 2012-Ohio-4312, 978 N.E.2d 882, ¶ 38. We
find no abuse of discretion under the circumstances presented here.
       {¶ 14} The school board failed to present the “sender’s receipt,” i.e., the
documentation used by the postal service to validate the date of mailing, to
support its claim regarding the time that its notices were mailed. This is a striking
omission, because R.C. 5717.01 specifically calls for reliance on “the date of the
United States postmark placed on the sender’s receipt by the postal service.”
       {¶ 15} The provision that allows filing by certified mail was added to
R.C. 5717.01 in 1976. Am.Sub.H.B. No. 920, 136 Ohio Laws, Part II, 3182,
3265. It parallels federal-law provisions for challenging tax assessments, and
those provisions have been construed to preclude the use of testimony extrinsic to
the postal receipt itself. See Shipley v. Commr. of Internal Revenue, 572 F.2d
212, 214 (9th Cir.1977) (“The scheme of the statute and implementing regulations
is designed to avoid testimony as to date of mailing in favor of tangible evidence
in the form of an official government notation”); Brown v. Commr. of Internal
Revenue, U.S. Tax Ct. Memo 1982-165 (Mar. 30, 1982).
       {¶ 16} Although the federal cases are not binding here, we hold that the
BTA was justified in disregarding the extrinsic evidence of the time of mailing
because the sender’s receipt was not in evidence. To be sure, the sender’s receipt
would typically bear the postmark with the date but would not usually show the




                                         5
                             SUPREME COURT OF OHIO




time of the mailing. Nevertheless, in a particular case a “received” stamp on the
sender’s receipt might document the time, as might a handwritten notation of a
postal employee.       Without viewing the receipt (or hearing an adequate
explanation why the receipt was not introduced), the fact-finder cannot be sure
that the extrinsic evidence is genuinely probative of the time of mailing.
       {¶ 17} Because the sender’s receipt was not produced, we affirm the
BTA’s decision to accord no weight to the paralegal’s affidavit. In doing so, we
do not hold that an appellant who undertakes to prove that it perfected an appeal
under R.C. 5717.01 is precluded from introducing extrinsic evidence of the time
of mailing. But we do hold that when the sender’s receipt is not in the record, the
BTA does not abuse its discretion by failing to accord probative weight to
extrinsic testimony.
       {¶ 18} Because the BTA acted reasonably and lawfully in determining
that the school board had not proven the time when its notice of appeal was
mailed, it properly held that Western Hills’ filing in the common pleas court had
priority for jurisdictional purposes under R.C. 5717.05.
     2. Neither R.C. 5717.05 nor the case law protects the school board against
                  the erroneous dismissal instigated by the school board
       {¶ 19} The school board also argues that the result of the proceedings in
the common pleas court and the BTA is that it has lost a forum in which to litigate
its appeal. In an attempt to resuscitate its appeal, the school board cites Tower
City Properties v. Cuyahoga Cty. Bd. of Revision, 49 Ohio St. 3d 67, 551 N.E.2d
122 (1990).
       {¶ 20} In Tower City Properties, a property owner appealed to the
common pleas court from the board of revision, after which the board of
education appealed to the BTA. The BTA dismissed for lack of jurisdiction, and
thereafter the property owner voluntarily dismissed the common pleas case under
Civ.R. 41(A)(1). The board of education appealed to the court of appeals, which




                                         6
                                 January Term, 2012




reversed on the ground that the civil rule was not applicable to appeals under R.C.
5717.05. We affirmed the court of appeals’ decision. We held that Civ.R.
41(A)(1) was inapplicable, because by giving an owner a means of depriving the
board of education of any forum, it altered the statutory design for appeals from
board of revision decisions.
        {¶ 21} Tower City Properties is not apposite. In this case, the school
board sought to dismiss the common pleas case on jurisdictional grounds, and
Western Hills opposed dismissal. Moreover, the school board is asking that we
recognize jurisdiction in the BTA when its jurisdiction has not been established.
We do not have authority to ignore the statutory limitation on the BTA’s
jurisdiction.
        {¶ 22} Nor are we persuaded that the school board could not protect its
interests. The BTA issued its decision after the magistrate in the common pleas
court had issued a decision, but before final judgment. Even after judgment, the
school board might have looked to Civ.R. 60(B) to obtain relief in light of the
BTA’s decision.
        {¶ 23} Finally, the school board contends that Western Hills was not
genuinely aggrieved and therefore had no basis for appealing to the common pleas
court. The parties seem to agree that Western Hills obtained the relief it initially
sought in the valuation complaint, but Western Hills sought a further reduction in
light of its appraiser’s opinion of value.
        {¶ 24} This issue is not before us. As appellant, the school board had a
duty to furnish a clear basis for reversal of the BTA’s decision. It failed to
develop the legal theory that Western Hills was not aggrieved, and thus we reject
its argument. See, e.g., In re Application of Columbus S. Power Co., 129 Ohio
St.3d 271, 2011-Ohio-2638, 951 N.E.2d 751, ¶ 14 (failure to “cite a single legal
authority” or “present an argument that a legal authority applies on these facts and
was violated * * * alone is grounds to reject [a] claim”); Util. Serv. Partners, Inc.




                                             7
                            SUPREME COURT OF OHIO




v. Pub. Util. Comm., 124 Ohio St. 3d 284, 2009-Ohio-6764, 921 N.E.2d 1038,
¶ 39 (“unsupported legal conclusions” do not establish error).
                                   Conclusion
       {¶ 25} The BTA acted reasonably and lawfully when it dismissed the
school board’s appeal. We therefore affirm the decision of the BTA.
                                                                 Decision affirmed.
       O’CONNOR, C.J., and PFEIFER, LUNDBERG STRATTON, O’DONNELL,
LANZINGER, CUPP, and MCGEE BROWN, JJ., concur.
                            _____________________
       David C. DiMuzio, Inc., and David C. DiMuzio, for appellant.
       Finney, Stagnaro, Saba & Patterson Co., L.P.A., and Paul T. Saba, for
appellee Western Hills Country Club.
                       ____________________________




                                         8